 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 1 of 23 Page ID #74



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

Leaha Sweet and Bradley Dean Taylor, on
behalf of themselves and all others similarly
situated,                                                 Case No.: 20-CV-947-NJR

              Plaintiffs,

         v.


BJC Heath System d/b/a BJC Healthcare,
and BJC Collaborative, LLC,

              Defendants.


                            FIRST AMENDED CLASS ACTION COMPLAINT


        COME NOW Leaha Sweet and Bradley Dean Taylor, individually and on behalf of all others

similarly situated, by and through their attorneys, and file this First Amended Class Action Complaint

against Defendants BJC Heath System d/b/a BJC Healthcare and BJC Collaborative, LLC and allege

as follows:

                                            INTRODUCTION

        1.         American society places a high value on individual rights, personal choice, and a private

sphere protected from intrusion. Medical records can include some of the most intimate details about

a person’s life. They document a patient’s physical and mental health, and can include information on

social behaviors, personal relationships, and financial status. Accordingly, surveys show that medical

privacy is a major concern for many Americans.

        2.         Defendants own and operate hospitals that treat Illinois consumers and in the process

are entrusted with these intimate details about each of their patients. But Defendants failed to safeguard

these intimate details. Instead, on March 6, 2020 three BJC employees succumbed to a phishing attack

and allowed hackers to access their email accounts which contained the confidential records of


                                                      1
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 2 of 23 Page ID #75



thousands of patients at 19 BJC and affiliated hospitals. These email accounts contained patients’

names, medical record numbers, patient account numbers, dates of birth, provider names, visit dates,

medications, diagnoses, and testing information, health insurance information, Social Security

numbers, and driver’s license numbers. Plaintiffs are two of the thousands of patients who received

notice from BJC that their private information was exposed in this attack.

        3.      Plaintiffs bring this action, individually and on behalf of all similarly situated persons

who are citizens of Illinois (“Class Members”), whose personally identifiable information and health

information was exposed in this attack. The information that Defendants allowed to be exposed is all

that a needed for identity thieves to create fake identities, fraudulently obtain loans and tax refunds,

and destroy a consumer’s credit-worthiness. And because Social Security numbers do not expire and

are almost impossible to change, thieves will be able to do so for years to come.

        4.      Plaintiffs and Class Members now face a substantial and imminent risk of identity theft

and resulting losses, a risk that will continue so long as Social Security numbers have such a critical role

in consumers’ financial lives.

        5.      Consequently, Class Members have or will have to spend significant time and money

to protect themselves, including, but not limited to: the cost of responding to the data breach, cost of

conducting a damage assessment, mitigation costs, costs to rehabilitate Plaintiffs’ and Class Members’

PHI, and costs to reimburse from losses incurred as a proximate result of the breach.

        6.      Additionally, as a result of Defendants’ failure to follow contractually-agreed upon,

federally-prescribed, industry-standard security procedures, Plaintiffs and Class Members received a

diminished value of the services they paid Defendants to provide.

                            PARTIES, JURISDICTION AND VENUE

        7.      Plaintiff, Leaha Sweet is a citizen and resident of Madison County, Illinois.

        8.      Plaintiff, Bradley Dean Taylor, is a citizen and resident of Madison County, Illinois.



                                                     2
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 3 of 23 Page ID #76



        9.      Plaintiffs, individually and behalf of all others similarly situated, believe the damages

in this matter exceed $5,000,000, exclusive of interest and costs.

        10.     Defendant BJC Heath System d/b/a BJC Healthcare (“BJC”) is a Missouri nonprofit

corporation that maintains its principal place of business in Missouri.

        11.     Defendant BJC Collaborative, LLC (“Collaborative”) is a Missouri Limited Liability

Company with members that include BJC HealthCare of St. Louis, Mo., Memorial Health System of

Springfield, Ill., Blessing Health System of Quincy, Ill., Southern Illinois Healthcare of Carbondale,

Ill., and Sarah Bush Lincoln Health System of Mattoon, Ill. One or more of BJC Collaborative’s

members are citizens of Illinois.

        12.     Since 2019, the members of the Collaborative have pooled their resources,

knowledge, and expertise in developing solutions to common challenges in the areas of virtual care,

cybersecurity, and government relations. Collaborative’s Cybersecurity Council comprises experts

who focus on keeping patient data and hospital networks across the Collaborative safe.

        13.     The Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) in that this is a

class action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

interest and costs, and in which any member of the class of plaintiffs is a citizen of a state different

from any defendant.

        14.     This Court has general and specific jurisdiction over defendants.

        15.     Defendants have continuous and systematic general business contacts with Illinois.

        16.     Collaborative is a citizen of Illinois.

        17.     BJC is the owner and operator of several hospitals and medical practices in Illinois.

BJC also advertises and solicits business in Illinois. In 2019, BJC’s Alton Memorial Hospital

employed 871 people, treated almost 40,000 patients and generated $155 million in net revenue.

BJC’s Memorial Hospital Belleville employed 1,670 people, treated more than 60,000 patients and



                                                      3
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 4 of 23 Page ID #77



generated $228 million in net revenue. BJC’s Memorial Hospital East in Shiloh, Illinois, employed

559 people, treated more than 28,000 patients and generated $77 million in net revenue. These

contacts are so extensive as to make it fundamentally fair to require BJC Health to answer in any

Illinois court in any litigation arising out of any transaction or occurrence taking place anywhere in

the world.

        18.     Plaintiff Bradley Dean Taylor has been a patient of BJC’s Alton Memorial Hospital.

Taylor purchased services from BJC in Alton, Illinois. Taylor paid his bills from BJC in Madison

County, Illinois. Taylor provided BJC with his personal financial and health information in Illinois.

Taylor received notice from BJC of its exposure of his personal and health information in Madison

County, Illinois. And after the notice, Taylor has expended time and effort and suffered damages as a

result of Defendants’ breach in Madison County, Illinois. Among other things, as a result of

Defendants’ breach, Taylor spent time and effort to replace his debit card and finding a new medical

provider. Given the highly-sensitive nature of the information stolen, Taylor remains at a substantial

and imminent risk of future harm.

        19.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claim occurred in this district.

                              FACTS COMMON TO ALL COUNTS

        20.     Plaintiffs and Class Members are customers of BJC who provided payment to BJC for

certain services, part of which was intended to pay the administrative costs of securing their personal

and health information.

        21.     Plaintiffs and Class Members contracted for services that included a promise by BJC

to safeguard, protect, and not disclose their personal information. On information and belief, BJC

delegated that obligation to Collaborative. And neither BJC nor Collaborative delivered on that

promise. Instead, Plaintiffs and Class Members’ private information was exposed, contrary to Plaintiffs’



                                                     4
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 5 of 23 Page ID #78



and Class Members’ expectations.

        22.     On March 6, 2020, three BJC employees succumbed to a phishing attack and allowed

hackers to access their email accounts which contained the confidential records of thousands of

patients at 19 BJC and affiliated hospitals. These email accounts contained patients’ names, medical

record numbers, patient account numbers, dates of birth, provider names, visit dates, medications,

diagnoses, and testing information, health insurance information, Social Security numbers, and driver’s

license numbers.

        23.     On information and belief, the hackers obtained this private information and have used

and will use Plaintiffs’ and Class Members’ private and health information for hackers’ own purposes

and to Plaintiffs’ and Class Members’ detriment.

        24.     As a proximate result of Defendants’ wrongful acts and omissions, Plaintiffs and the

Class Members have suffered injury, harm, and damages, including, but not limited to, loss of monies

paid to BJC to protect their confidential information, and Plaintiffs and Class Members have and will

have to spend significant time and money to protect themselves, including, but not limited to: the cost

of responding to the data breach, cost of conducting a damage assessment, costs to obtain credit

reports, costs to obtain future credit reports, costs for credit monitoring, costs for insurance to

indemnify against misuse of identity, costs to rehabilitate Plaintiffs’ and Class Members’ PHI, and costs

to reimburse from losses incurred as a proximate result of the breach. All of these damages are fairly

traceable to Defendants’ actions.

                           HIPAA & HITECH ACT REQUIREMENTS

        25.     Under HIPAA and the HITECH Act, BJC must implement policies and procedures to

limit physical access to their electronic information systems and the facility or facilities in which they

are housed, while ensuring that properly authorized access is allowed. See 45 C.F.R. § 164.310.

        26.     Specifically, BJC must ensure the confidentiality, integrity, and availability of all electronic PHI




                                                        5
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 6 of 23 Page ID #79



it creates, receives, maintains, or transmits; protect against any reasonably anticipated threats or hazards

to the security or integrity of such information and protect against any reasonably anticipated uses or

disclosures of such information that are not permitted. See 45 C.F.R. § 164.306.

        27.     BJC must also implement technical policies and procedures for electronic information

systems that maintain electronic PHI to allow access only to those persons or software programs that

have been granted access rights as specified in 45 C.F.R. § 164.308(a)(4). A few of these policies and

procedures include, but are not limited to: implementing a mechanism to encrypt and decrypt electronic

confidential information; implementing hardware, software, and/or procedural mechanisms that

record and examine activity in information systems that contain or use electronic PHI; implementing

procedures to verify that a person or entity seeking access to electronic PHI is the claimed person;

implementing technical security measures to guard against unauthorized access to electronic PHI that

is being transmitted over an electronic communications network; and implementing security measures

to ensure that electronically transmitted electronic PHI is not improperly modified without detection

until disposed of. See 45 C.F.R. § 164.312.

        28.     When BJC permits agents to create, receive, maintain, or transmit electronic PHI, BJC

must ensure those agents comply with HIPAA and the HITECH Act. See 45 C.F.R. § 164.314.

        29.     BJC must also conduct accurate and thorough assessments of the potential risks and

vulnerabilities to the confidentiality, integrity, and availability of electronic PHI held by BJC or its

agents; implement procedures to regularly review records of information system activity, such as audit

logs, access reports, and security incident tracking reports; and implement procedures for guarding

against, detecting, and reporting malicious software. See 45 C.F.R. § 164.308.

        30.     BJC, Collaborative and their agents did not comply with any of the foregoing

requirements.

   DEFENDANTS DID NOT PROTECT PLAINTIFF’S AND CLASS MEMBERS’ PHI



                                                     6
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 7 of 23 Page ID #80



        31.     BJC did not comply with, and therefore violated, HIPAA and HITECH Act.

        32.     BJC, Collaborative and its agents stored Plaintiffs’ and Class Members’ PHI in an

unprotected, unguarded, unsecured, and/or otherwise unreasonably protected electronic and/or

physical location.

        33.     BJC, Collaborative and its agents did not adequately encrypt, if at all, Plaintiffs’ and

Class Members’ PHI.

        34.     BJC, Collaborative and its agents did not provide adequate security measures to protect

Plaintiffs’ and Class Members’ PHI.

        35.     On April 8, 2014, the FBI issued a Private Industry Notification to the healthcare

industry, warning:

          Cyber actors will likely increase cyber intrusions against health care systems - to
          include medical devices - due to mandatory transition from paper to electronic
          health records (EHR), lax cybersecurity standards, and a higher financial payout
          for medical records in the black market ... the health care industry is not
          technically prepared to combat against cyber criminals’ basic cyber intrusion
          tactics, techniques, and procedures (TTPs), much less against more advanced
          persistent threats (APTs). The health care industry is not as resilient to cyber
          intrusions compared to the financial and retail sectors, therefore the possibility of
          increased cyber intrusions is likely.

        36.     The notification continued by detailing the value of Plaintiffs’ and Class Members’ PHI:

“Cyber criminals are selling the information on the black market at a rate of $50 for each partial EHR,

compared to $1 for a stolen social security number or credit card number. EHR can then be used to

file fraudulent insurance claims, obtain prescription medication, and advance identity theft.”

        37.     The data accessed, copied, and transferred included information protected under

HIPAA because it included patient names, addresses, birthdates, telephone numbers, and social

security numbers and may have included patient credit card, medical, and/or clinical information.

        38.     Upon information and belief, BJC, Collaborative and their agents did not design and

implement policies and procedures for the security of electronically stored PHI.



                                                    7
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 8 of 23 Page ID #81



        39.     If Defendants or their agents did design and implement policies and procedures for the

security of electronically stored PHI, these policies and procedures failed to adhere to reasonable and

best industry practices in safeguarding PHI.

        40.     Upon information and belief, Defendants and their agents failed to encrypt, or

adequately encrypt, Plaintiffs’ and Class Members’ PHI.

        41.     By failing to fulfill its promise to protect Plaintiffs’ and Class Members’ PHI,

Defendants have deprived Plaintiffs and Class Members of the benefit of the bargain. As a result,

Defendants cannot equitably retain payment from Plaintiffs and Class Members—part of which was

intended to pay for the administrative costs of data security—because Defendants did not properly

secure Plaintiffs’ and Class Members’ information and data.

                                  CLASS ACTION ALLEGATIONS

         33.    Class: Plaintiffs bring this action on behalf of themselves and a statewide class of

similarly situated individuals, defined as follows:

          All citizens of Illinois whose personal and health information in the possession of
          BJC was exposed to an unauthorized person on or around March 6, 2020.

        34.     Excluded from the Class Members are (i) any judge presiding over this action and

members of their families; (ii) Defendants, Defendants’ subsidiaries, parents’ successors, predecessors,

and any entity in which Defendants or its parents have a controlling interest and its current or former

offices and directors; (iii) employees who (a) have or had a managerial responsibility on behalf of the

organization, (b) whose act or omission in connection with this matter may be imputed to the

organization for purposes of civil liability, or (c) whose statement may constitute an admission on the

part of Defendants; (iv) persons who properly execute and file a timely request for exclusion from the

class; (v) the attorneys working on Plaintiffs’ claims; and (vi) the legal representatives, successors, or

assigns of any such excluded persons, as well as any individual who contributed to the unauthorized

access of the data stored by Defendants.


                                                      8
 Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 9 of 23 Page ID #82



        35.     Numerosity. Upon information and belief, the Class Members includes thousands,

making their individual joinder herein impracticable. Although the exact number of Class Members

and their addresses are unknown to Plaintiffs, they are readily ascertainable from Defendants’ records.

Class Members may be notified of the pendency of this action by mail and/or electronic mail, and

supplemented (if deemed necessary or appropriate by the Court) by published notice.

        36.     Typicality. Plaintiffs’ claims are typical of the Class Members because Plaintiffs and the

Class Members sustained damages as a result of Defendants’ uniform wrongful conduct during

transactions with Plaintiffs and the Class Members.

        37.     Adequacy. Plaintiffs are adequate representatives of the Class because their interests do

not conflict with the interests of the Class Members she seeks to represent. Plaintiffs have retained

competent and experienced counsel, and Plaintiffs intends to prosecute this action vigorously. The

interest of Class Members will be treated fairly and adequately protected by Plaintiffs and their counsel.

        38.     Predominance and Superiority. This class action is appropriate for certification because

class proceedings are superior to all over available methods for the fair and efficient adjudication of

this controversy and joinder of all Class Members is impracticable. The damages suffered by the

individual Class Members will likely be small relative to the burden and expense of individual

prosecution of the complex litigation necessitated by Defendants’ wrongful conduct. Thus, it would be

virtually impossible for the individual Class Members to obtain effective relief from Defendants’

misconduct. Even if Class Members could sustain such individual litigation, it would not be preferable

to a class action because individual litigation would increase the delay and expense to all parties due to

the complex legal and factual controversies presented in this Complaint. By contrast, a class action

presents far fewer management difficulties and provides the benefits of single adjudication, economy

of scale, and comprehensive supervision by a single court. Economies of time, effort, and expense will

be fostered, and uniformity of decisions will be ensured.



                                                    9
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 10 of 23 Page ID #83



        39.        Commonality. Common questions of law and fact exist as to all Class Members and

predominate over any questions affecting only individual members, and include, but are not limited to:

              a. Whether Defendants were negligent in collecting, storing, protecting, and/or securing

                   Plaintiffs’ and the Class Member’s PHI;

              b. Whether Defendants took reasonable steps and measures to safeguard Plaintiffs’ and

                   Class Members’ PHI;

              c. Whether Defendants breached its duty to exercise reasonable care in handling

                   Plaintiffs’ and Class Members’ PHI by storing that information in the manner alleged

                   herein;

              d. Whether Defendants disclosed Plaintiffs’ and Class Members’ PHI;

              e. Whether implied or express contracts existed between BJC and Plaintiffs and Class

                   Members;

              f.   Whether Plaintiffs and the Class Members are at an increased risk of identity theft or

                   other malfeasance as a result of Defendants’ failure to protect their PHI;

              g. Whether Defendants stored PHI in a reasonable manner consistent with industry

                   standards;

              h. Whether protecting Plaintiffs’ PHI was a service provided by Defendants;

              i.   Whether Defendants have unlawfully retained payment from Plaintiffs and Class

                   Members because of Defendants’ failure to fulfill its agreement to protect, secure, keep

                   private, and not disclose Plaintiffs and Class Members’ PHI; and

              j.   Whether and to what extent Plaintiffs and the Class Members have sustained

                   damages.

        40.        Plaintiff reserves the right to revise Class definitions and questions based upon facts

learned in discovery.



                                                     10
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 11 of 23 Page ID #84



                 COUNT I: UNJUST ENRICHMENT (AGAINST ALL DEFENDANTS)

           41.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein.

           42.      BJC received payment from Plaintiff and Class Members to perform services that

included protecting, securing, keeping private, and not disclosing Plaintiffs’ and Class Members’ PHI.

           43.      BJC agreed to ensure that its agents complied with the same obligations as BJC with

respect to the protection of Plaintiffs’ and Class Members’ PHI.

           44.      Collaborative received value for accepting BJC’s delegation to safeguard, protect, and

not disclose their personal information.

           45.      BJC, Collaborative, and their agents did not protect, secure, and/or keep private

Plaintiffs’ and Class Members’ PHI and/or disclosed Plaintiffs’ and Class Members’ PHI, but retained

Plaintiffs’ and Class Members’ payments.

           46.      Defendants have knowledge of said benefit.

           47.      Defendants have been unjustly enriched, and it would be inequitable for Defendants

to retain Plaintiffs’ and Class Members’ payments.

           48.      As a result, Plaintiffs and Class Members have been proximately harmed and/or

injured.

             COUNT II: BREACH OF CONTRACT (EXPRESS AND/OR IMPLIED)
                               (AGAINST BJC ONLY)

           49.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Count I.

           50.      Plaintiffs and Class Members paid money to BJC in exchange for services, which

included promises to secure, safeguard, protect, keep private, and not disclose Plaintiffs’ and Class

Members’ PHI.

           51.      In documents that memorialize the obligations of the parties, BJC promised Plaintiffs


                                                       11
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 12 of 23 Page ID #85



and Class Members that BJC would protect, secure, keep private, and not disclose Plaintiffs’ and Class

Members’ PHI.

        52.     These documents were provided in a manner and during a time where they became

part of the agreement for services.

        53.     BJC promised to comply with all HIPAA standards and to ensure Plaintiffs’ and Class

Members’ PHI was protected, secured, kept private, and not disclosed.

        54.     In the alternative, to the extent it was not expressed or, again in the alternative, an

implied contract existed in the absence of an express contract whereby, BJC promised to comply with

all HIPAA standards and regulations and to ensure Plaintiffs’ and Class Members’ PHI was secured,

safeguarded, kept private, protected, and not disclosed to third parties.

        55.     To the extent it was not expressed, an implied contract was created whereby BJC

promised to safeguard Plaintiffs’ and Class Members’ health information and PHI from being accessed,

copied, and transferred by or disclosed to third parties.

        56.     In the alternative, an express contract did not exist, but an implied contract existed

between the parties whereby, in exchange from monies from Plaintiffs and Class Members, BJC agreed

to protect, safeguard, secure, keep private, and not disclose to third-parties Plaintiff’s and Class

Members’ PHI.

        57.     Under the implied contract, BJC was also obligated to provide Plaintiffs and Class

Members with prompt and sufficient notice of any and all unauthorized access and/or theft of their

PHI.

        58.     BJC agreed to ensure that its agents complied with the same obligations as BJC with

respect to the protection of Plaintiffs’ and Class Members’ PHI.

        59.     Defendants did not secure, safeguard, protect, and/or keep private Plaintiffs’ and Class

Members’ PHI and/or disclosed their PHI to third parties, and therefore BJC breached its contracts



                                                   12
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 13 of 23 Page ID #86



with Plaintiffs and Class Members.

           60.   Defendants allowed third parties to access, copy, and/or transfer Plaintiffs’ and Class

Members’ health information and PHI, and therefore BJC breached its contracts with Plaintiffs and

Class Members.

           61.   Furthermore, Defendants’ failure to satisfy its confidentiality and privacy obligations

resulted in BJC providing services to Plaintiffs and Class Members that were of a diminished value.

           62.   As a result, Plaintiffs and Class Members have been harmed, damaged, and/or

injured.

                 COUNT III: NEGLIGENCE (AGAINST ALL DEFENDANTS)

           63.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Counts I and II.

           64.   BJC requested and came into possession of Plaintiffs’ and Class Members’ PHI and

had a duty to exercise reasonable care in securing, safeguarding, keeping private, and protecting such

information from being accessed by and disclosed to third parties. BJC’s duty arose from the industry

standards discussed above and BJC’s relationship with Plaintiffs and Class Members.

           65.   BJC and its agents had a duty to have procedures in place to detect and prevent

improper access and misuse of Plaintiffs’ and Class Members’ PHI. The breach of security,

unauthorized access, transfer of data, and resulting injury to Plaintiffs and the Class Members were

reasonably foreseeable, particularly given Defendants’ inadequate data security systems and failure to

adequately encrypt the data.

           66.   BJC agreed to ensure its agents complied with the same obligations as BJC with respect

to the protection of Plaintiffs’ and Class Members’ PHI.

           67.   On information and belief, BJC delegated those obligations to Collaborative and

Collaborative accepted that delegation.



                                                    13
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 14 of 23 Page ID #87



           68.   Defendants had duties defined by HIPAA, and they breached those duties.

           69.   Defendants, through their actions and/or omissions, unlawfully breached their duty to

Plaintiffs and Class Members by failing to implement industry standard protocols and/or exercise

reasonable care in protecting, securing, keeping private, safeguarding, and not disclosing Plaintiffs’ and

Class Members’ PHI.

           70.   Defendants, through their actions and/or omissions, breached their duty to Plaintiffs

by failing to have procedures in place to detect and prevent access to Plaintiffs’ and Class Members’

PHI by unauthorized persons.

           71.   But for Defendants’ breach of duties, Plaintiffs’ and Class Members’ PHI would not

have been accessed, copied, transferred, and/or disclosed.

           72.   Plaintiffs’ and Class Members’ PHI was accessed, copied, transferred, and/or disclosed

as the proximate result of Defendants’ failure to exercise reasonable care in safeguarding, securing,

protecting, and keeping private such information by adopting, implementing, and maintaining

appropriate security measures and encryption.

           73.   As a result, Plaintiffs and Class Members have been harmed, damaged, and/or

injured.

            COUNT IV: CONSUMER FRAUD ACT (AGAINST ALL DEFENDANTS)

           74.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Counts I, II, and III.

           75.   At all times relevant hereto, the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibited “the use of any deception, fraud,

false promise misrepresentation or concealment, suppression or omission of any material facts … in

the conduct of any trade of commerce” and declared such acts or practices unlawful.

           76.   Defendants’ acts and omissions alleged in this Complaint occurred in commerce.



                                                    14
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 15 of 23 Page ID #88



        77.       BJC represented to Plaintiffs and Class Members that it had the capacity to protect

Plaintiffs’ PHI. This was false.

        78.       BJC represented to Plaintiffs and Class Members that it would comply with state and

federal law regarding protection of Plaintiffs’ and Class Members’ PHI. This was false.

        79.       BJC represented to Plaintiffs and Class Members that it would protect Plaintiffs’ PHI.

This was false.

        80.       BJC violated the ICFA by the use of deceptive, false, and misleading

misrepresentations or omissions of material fact in connection with securing Plaintiffs’ PHI. In

particular, BJC lacked the capacity to protect Plaintiffs’ PHI, BJC, Collaborative and its agents failed

to comply with applicable state and federal law regarding protection of Plaintiffs’ and Class Members’

PHI, and Defendants failed to adequately protect Plaintiffs’ and Class Members’ PHI.

        81.       BJC intended that Plaintiffs and Class Member would rely on its deceptive, false, and

misleading misrepresentations or omissions of material fact when entrusting their PHI to Defendant.

        82.       As a direct and proximate result of BJC’s violation of the ICFA, Plaintiffs’ and Class

Members’ PHI was entrusted to Defendants and was improperly accessed, copied, transferred, and/or

disclosed.

        83.       As a direct and proximate result of BJC’s violation of the ICFA, Plaintiffs and Class

Members have been harmed, damaged, and/or injured.

        84.       Defendants’ conduct described in this claim for relief was outrageous because its acts

showed a reckless disregard of the Plaintiffs’ and Class Members’ rights.

              COUNT V: NEGLIGENCE PER SE (AGAINST ALL DEFENDANTS)

        85.       Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Count I, II, III, and IV.

        86.       Defendants violated HIPAA by:



                                                     15
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 16 of 23 Page ID #89



        a. Failing to ensure the confidentiality and integrity of electronic PHI Defendants created,

             received, maintained, and transmitted, in violation of 45 C.F.R. § 164.306(a)(1);

        b. Failing to implement technical policies and procedures for electronic information

             systems that maintain electronic PHI to allow access only to those persons or software

             programs granted access rights, in violation of 45 C.F.R. § 164.312(a)(1);

        c. Failing to implement technical policies and procedures governing the receipt and

             removal of hardware and electronic media containing electronic PHI into and out of a

             facility to maintain security, in violation of 45 C.F.R. § 164.310(d)(1);

        d. Failing to implement policies and procedures to prevent, detect, contain, and correct

             security violations, in violation of 45 C.F.R. § 164.308(a)(1);

        e. Failing to identify and respond to suspected or known security incidents or mitigate,

             to the extent practicable, harmful effects of security incidents that are known to

             Defendants, in violation of 45 C.F.R. § 164.308(a)(6)(ii);

        f. Failing to protect against any reasonably anticipated threats or hazards to the security

             or integrity of electronic PHI, in violation of 45 C.F.R. § 164.306(a)(2);

        g. Failing to protect against reasonably-anticipated impermissible uses or disclosures of

             electronic PHI, in violation of 45 C.F.R. § 164.306(a)(3);

        h. Failing to ensure compliance with the HIPAA security standard rules by its workforce,

             in violation of 45 C.F.R. § 164.306(a)(94);

        i.   Impermissibly and improperly using and disclosing PHI that is and remains accessible

             to unauthorized persons, in violation of 45 C.F.R. § 164.502 et seq.;

        j.   Failing to effectively train all members of their workforce (including independent

             contractors involved in the data breach) on the policies and procedures for PHI, as

             necessary and appropriate for the members of its workforce to carry out functions and



                                                16
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 17 of 23 Page ID #90



                    maintain security of PHI, in violation of 45 C.F.R. § 164.530(b) and 45 C.F.R. §

                    164.308(a)(5); and

                 k. Failing to design, implement, and enforce policies and procedures establishing physical

                    and administrative safeguards to reasonably safeguard PHI, in compliance with 45

                    C.F.R. § 164.530(c).

           87.      BJC agreed to ensure that its agents complied with the same obligations as BJC with

respect to the protection of Plaintiffs’ and Class Members’ PHI.

           88.      Defendants’ violation of HIPAA resulted in an injury to Plaintiffs and Class

Members.

           89.      Plaintiffs and Class Members fall within the class of persons HIPAA was intended to

protect.

           90.      The harms Defendants caused to Plaintiffs and Class Members are injuries resulting

from the type of behavior HIPAA was intended to prevent.

           91.      As a result, Plaintiffs and Class Members have been harmed, damaged, and/or

injured.

      COUNT VI: BREACH OF COVENANT OF GOOD FAITH & FAIR DEALING
                      (AGAINST ALL DEFENDANTS)

           92.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Counts I, II, III, IV, and V.

           93.      Every contract contains a covenant of good faith and fair dealing that prohibits a

contracting party from intentionally depriving the other contracting party of the fruits of the contract

(“Covenant”).

           94.      Through the conduct stated in this Complaint, Defendants breached the Covenant

between Defendants and Plaintiffs and Class Members.

           95.      Defendants agreed to ensure Agents complied with the same obligations as Defendants


                                                       17
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 18 of 23 Page ID #91



with respect to the protection of Plaintiffs’ and Class Members’ PHI.

        96.     Defendants’ acts and omissions deprived Plaintiffs and Class Members from receiving

the fruits of the agreement.

        97.     Defendants’ breach of the Covenant proximately caused Plaintiffs and Class Members

to suffer harm and damages.

         COUNT VII: INVASION OF PRIVACY (AGAINST ALL DEFENDANTS)

        98.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Counts I, II, III, IV, V, and VI.

        99.     Defendants’ misconduct, as described herein, and failure to encrypt, protect, secure,

keep private, or otherwise keep Plaintiffs’ and Class Members’ PHI constituted an invasion of Plaintiffs’

and Class Members’ privacy.

        100.    BJC agreed to ensure its agents complied with the same obligations as BJC with respect

to the protection of Plaintiffs’ and Class Members’ PHI.

        101.    Said PHI is not a matter of public concern.

        102.    Defendants’ failures, acts, omissions, and/or misconduct resulted in an unreasonable

intrusion into the private lives and matters of Plaintiffs and Class Members.

        103.    Defendants’ failures, acts, omissions, and/or misconduct constituted a public

disclosure of private facts, the nature of which a reasonable person of ordinary sensibilities would find

objectionable and offensive.

        104.    As a   direct result of Defendants’ failures and misconduct, Plaintiffs’ and Class

Members’ PHI was disclosed to the public.

         COUNT VIII: VICARIOUS LIABILITY (AGAINST ALL DEFENDANTS)

        105.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Counts I, II, III, IV, V, VI, and VII.



                                                   18
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 19 of 23 Page ID #92



          106.   Defendants served as the employer and/or master of its employees, staff, or medical

professionals.

          107.   Defendants have vicarious liability for the acts and omissions of all persons or entities

under Defendants’ control, either directly or indirectly, including its employees, agents, consultants,

medical directors, and independent contracts, whether in-house or outside entities, individuals, or

agencies causing or contributing to the injuries, damage, and harm to Plaintiffs and Class Members.

          108.   Further, Defendants’ employees, staff, agents, or medical professionals were in the line

and scope of employment when they performed or failed to perform acts and/or omissions alleged

herein.

          109.   Additionally, the acts and/or omissions Defendants’ employees, staff, agents, or

medical professionals performed or failed to perform were ratified by Defendants.

          110.   Defendants are vicariously liable for the acts of their employees, staff, agents, or

medical professionals.

          111.   Such conduct was the proximate cause of Plaintiffs’ and Class Members’ injury, damage,

and harm.

                  COUNT IX: BAILMENT (AGAINST ALL DEFENDANTS)

          112.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if fully set

forth herein, excluding Count I, II, III, IV, V, VI, VII, and VIII.

          113.   Plaintiffs and Class Members delivered their personal and financial information to

Defendants for the exclusive purpose of obtaining healthcare.

          114.   In delivering personal and financial information to Defendants, Plaintiffs and Class

Members intended and understood Defendants would adequately safeguard such information.

          115.   Defendants agreed to ensure their agents complied with the same obligations with

respect to the protection of Plaintiffs’ and Class Members’ PHI.



                                                    19
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 20 of 23 Page ID #93



         116.   Defendants accepted possession of Plaintiffs’ and Class Members’ personal and

financial information.

         117.   By accepting possession of Plaintiffs’ and Class Members’ personal and financial

information, Defendants understood Plaintiffs and Class Members expected Defendants to adequately

safeguard such personal and financial information, establishing a bailment (or deposit) for the mutual

benefit of the parties.

         118.   During the bailment (or deposit), Defendants owed a duty to Plaintiffs and Class

Members to exercise reasonable care, diligence, and prudence in protecting Plaintiffs’ and Class

Members’ personal and financial information.

         119.   Defendants breached this duty of care by failing to take appropriate measures to

safeguard and protect Plaintiffs’ and Class Members’ personal and financial information, resulting in

the unlawful and unauthorized access to and misuse of Plaintiffs’ and Class Members’ personal and

financial information.

         120.   Defendants further breached its duty to safeguard Plaintiffs’ and Class Members’

personal and financial information by failing to timely and accurately notify Plaintiffs and Class

Members that their personal and financial information was compromised as a result of the data breach.

         121.   Defendants failed to return, purge, or delete Plaintiffs’ and Class Members’

personal and financial information after the bailment (or deposit) and within the time limits allowed by

law.

         122.   As a direct and proximate result of Defendants’ breach of its duty, Plaintiffs and Class

Members suffered reasonably foreseeable consequential damages, including, but not limited to, the

damages set forth above.

         123.   As a direct and proximate result of Defendants’ breach of its duty, Plaintiffs’ and Class

Members’ personal and financial information entrusted to Defendant during the bailment (or deposit)



                                                   20
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 21 of 23 Page ID #94



was damaged and its value diminished.

                                       RELIEF REQUESTED

       Wherefore, Plaintiffs, individually and on behalf of all other similarly situated, demands

judgment in their favor and against Defendants as follows:

           a. Certify this case as a class action on behalf of the above-described Class Members and,

               if necessary, subclasses, and appoint Plaintiffs as class representatives and undersigned

               counsel as lead counsel;

           b. Find that Defendants are liable under all legal claims asserted herein for its failure to

               safeguard, secure, protect, keep private, and not disclose Plaintiffs’ and Class Members’

               PHI;

           c. Award injunctive and other equitable relief as necessary to protect the interests of the

               Class Members, including an Order:

                   i.   prohibiting Defendants from engaging in the wrongful and unlawful acts

                        described herein;

                   ii. requiring Defendants to protect all data collected through the course of their

                        business in accordance with HIPAA and industry standards;

                   iii. requiring Defendants to provide lifetime consumer credit protection and

                        monitoring services for Plaintiffs and Class Members; and

                   iv. requiring Defendants to provide lifetime consumer credit insurance to provide

                        coverage for unauthorized uses and disclosures of Plaintiffs’ and Class

                        Members’ personal information, medical information, and financial

                        information;

           d. Award damages, including statutory damages where applicable and punitive damages,

               to Plaintiffs and the Class Members in an amount to be determined at trial;



                                                  21
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 22 of 23 Page ID #95



          e. Award restitution for any identity theft and misuse of identity, including, but not

               limited to, payment of any other costs, including attorneys’ fees incurred by the victim

               in clearing the victim’s credit history or credit rating, or any costs incurred in

               connection with any civil or administrative proceeding to satisfy any debt, lien, or other

               obligation of the victim arising as a result of Defendants’ actions;

          f.   Award restitution in an amount to be determined by an accounting of the differences

               between the price Plaintiffs and Class Members paid in reliance upon Defendants’ duty

               and promise to secure its members’ PHI and the actual services - devoid of proper

               protection mechanisms - rendered by Defendants;

          g. Award Plaintiffs and Class Members their reasonable litigation expenses and attorneys’

               fees;

          h. Award Plaintiffs and Class members pre- and post-judgment interest to the maximum

               extent allowable by law; and

          i.   Award such other and further legal and equitable relief as equity and justice may

               require.



Dated: December 14, 2020                               Respectfully Submitted,



                                                       /s/ Troy Walton                 .
                                                       WALTON TELKEN, LLC
                                                       Troy E. Walton
                                                       241 N. Main Street
                                                       Edwardsville, IL 62025
                                                       (618) 307-9880
                                                       twalton@waltontelken.com

                                                       &

                                                       TORHOERMAN LAW LLC
                                                       Kenneth J. Brennan


                                                  22
Case 3:20-cv-00947-NJR Document 18 Filed 12/14/20 Page 23 of 23 Page ID #96



                                                     Tyler Schneider
                                                     210 South Main Street
                                                     Edwardsville, IL 62025
                                                     (618) 656-4400
                                                     kbrennan@thlawyer.com
                                                     tyler@thlawyer.com


                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing document was served upon all counsel
of record through the Court’s electronic filing system this 14th day of December 2020.0

                                                     /s/ Troy Walton               .




                                                23
